Title: To Thomas Jefferson from Hiram Haines, 10 July 1824
From: Haines, Hiram
To: Jefferson, Thomas


 Respected Sir,
Petersburg, Va
July 10th 1824
You may probably recollect the young Virginia Mountaineer, who presented you a domestic pocket knife in the fall of 1821—for which, at his suggestion, you were pleased to return a copper plate likeness of yourself: its safe receipt with the very handsome, and to me flattering letter, which accompanied it, is now thankfully acknowledged with the assurance that both are carefully preserved and highly valued.The same person now presents you with a Copy of a song, written by himself, for the late Anniversary of American Independence, and sung on that occasion, at the Theatre in this place: He also takes the Liberty of forwarding you a file of papers containing the proceedings of the day, with the regular and volunteer Toasts which were drank, believing, that every thing relative to the celebration, of the Anniversary of an Epoch in which you acted so distinguished a part, cannot, but be, interesting.—I also inclose a Copy of my Ode on Creation, which if not pleasure will I hope afford  you some amusement in a Leisure moment.Tho’ born, amidst the rocks of the blue ridge, nurtured at the handles of a plough, boasting but an humble birth and labouring under the disadvantages of a contracted education, I have ever been emulous, to contribute my mite towards sustaining and contributing to the honour and fame of my native state—my  limited means prevented my obtaining a Classical education (which I wished) the same cause opperated to prevent my studying and pursuing any of the learned professions, and other considerations induced me to abandon the noble and independant task of following a plow, to assume the more degrading office of a petty salesman and Clerk in a store. It was in this situation that my leisure and perhaps the too fond partialities and encominums of friends induced me to cultivate what they pleased to term “a talent for poetry”; having sometimes written small pieces while I yet remained amidst the wilds of my native forests, felling the sturdy Oak, wielding the sickle or guiding the plow.I could do no more—and determined to  strike the Harp. in honour of old Vriginia—as a soldier, she had produced a Washington— as a  Statesman she still boasts her Jefferson and Madison— as an Orator she mourns a Henry:—my name, had I aspired to be either, if visible at all, must only have shone like the distant and faintly glimmering star, in contrast with the bright effulgence of a midday sun. The visions of Fancy showed one the muse of Columbia as she reclined against the Majestic and wide spreading Oak, her mein was as noble as the Tree that supported her—in her hand was the harp of nature—rude in structure it promised little—but stood by  gifted hands it produced notes which astonished and delighted with the strenghth and beauty of their melody—The Eagle of Freedom was its crown—beneath its wide spreading wings a Robert Treat Paine, had worn the wreath which will flourish unfading, while native Genius shall be dear to the American bosom a Percival’s melancholy and sometimes chivalrous touches, yet vibrate on the heart and ring in the ears of many admiring reader Too daring perhaps, for a child of Nature, I have  essayed to tread in their steps—many an hour has flow as it were “on Angel wings” since I first obeyed the heavenly inspiration of my attendant muse: Liberty, the birth right of man and the boast of my Country, Friendship, one of the sweetest and most soothing blessings heaven has lent to earth—Love the tenderest passion that can glow in the human breast; are the themes in which I most delight—the God of Nature has given me a Soul, which I hope justly prizes the first and will never be unmindful of, or callous to the influence of the others—But I must conclude—I am giving you a tedious history of myself and my feelings when I only designed expressing my unabated respect and to tender you a Copy of my Song.—Excuse this ill-written Scroll—I have seen the day when I could write a fairer hand—since I came to this place to reside, I have been on the borders of eternity from an inflamatory attack. Seated in the inner lining of the abdomen: in the last stage of my disease, when all other remedies had failed, my Physician administerd large and frequent doses of Mercury, which settled in my limbs and for some time deprived me of the use of my right hand and arm—six months have elapsed and it is not yet well nor have I since that period been able to resume my situation behind the Counter. The friendship of Jno H. Brown, late Mayor, and present—Representative of the town to the Va Assembly provides me with a seat at his table and other convenience, untill I am able to get another good situation, which my late narrow souled employer refused to do, when he found  it was likely to be some time before I recovered my health—& in the mean time I was unable to pay for my board—but I am again digressing: Accept the salutation of a young Virginian, proud of the name, One who hopes ever to cherish those principles and feelings which will do no discredit  to the soil of his birth that soil which has reared him to blossoming manhood, in which he hopes to pass his maturer years, and beneath whose soil Heaven willing, he will lay his bones.Hiram HainesPS. My signature is “The Stranger”—some poetical productions have appeared under “A Stranger”—“Stranger”—with  whom  however I cannot claim the honour of any relationship.H. H.